SPARKS, Circuit Judge.
This appeal from a judgment in favor of the plaintiff in a suit on a war risk insurance policy presents the single question whether there was any substantial evidence to support it. The case was presented to the court for determination, upon waiver of jury.
The veteran was discharged from the service in April, 1919, and, unless his policy was matured by the occurrence of total and permanent disability prior to May 31, 1919, it expired as of that date. In entering judgment in his favor, the District Court stated: “After a thorough analysis of the evidence I find that plaintiff was at the time of his discharge, and has been at all times since, totally and permanently disabled, that whatever . the disease of the lungs from which he has been and is suffering may be, it is totally and permanently disabling, making it impossible for him to carry on with reasonable continuity any sustained physical or mental effort; that when he worked he should not have done so ; that the labor done by him was dangerous to his health and that his condition at all times has been such that only rest and desisting from exertion were compatible with proper protection of his health.”
We also have carefully analyzed the evidence, and, while we might have been more impressed by that presented by the Government and somewhat less impressed by that of the veteran, had we been triers of the facts, we certainly cannot say that there is no substantial evidence to support the judgment. Since it is not the province of an appellate court to weigh the evidence in the case on appeal, upon finding such substantial support, we must, and we do hereby affirm the judgment of the District Court.